Citation Nr: 0524295	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  03-20 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
muscle tension headaches. 

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left shoulder disorder. 

3.  Entitlement to service connection for degenerative 
arthritis of the elbows, to include as secondary to the 
service-connected fracture of the right femur. 

4.  Entitlement to service connection for degenerative 
arthritis of the neck, to include as secondary to the 
service-connected fracture of the right femur. 

5.  Entitlement to service connection for degenerative 
arthritis of the right shoulder, to include as secondary to 
the service-connected fracture of the right femur. 

REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served honorably on active duty from May 1969 to 
August 1971.  The record also reflects that the veteran 
received a discharge under other than honorable conditions 
for a period of service from August 1971 to October 1974.  

Service connection for a left shoulder disorder was 
previously denied by the Board of Veterans' Appeals 
(hereinafter Board) in October 1978.  Subsequently, in a 
September 1999 decision, the Board determined that new and 
material evidence had not been presented to reopen the 
veteran's claim of entitlement to service connection for a 
left shoulder disorder.  

The claim for service connection for headaches was denied in 
a November 1997 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  A 
notice of disagreement with the decision was received in 
December 1997.  A statement of the case was issued in 
December 1997, but a substantive appeal was not received 
within one year of the rating decision.  The RO closed his 
appeal, and, therefore, the rating decision became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2004).  

The current matter comes before the Board on appeal from a 
June 2002  rating decisions of the Jackson, Mississippi RO 
that denied the veteran's attempt to reopen his claims of 
entitlement to service connection for a left shoulder 
disorder, and muscle tension headaches.  That rating decision 
also denied the veteran's claims of entitlement to service 
connection for degenerative arthritis of the right shoulder, 
neck, and both elbows, to include as secondary to the service 
connected fracture of the right femur, on the merits.  The 
veteran perfected a timely appeal of the above decisions.  

On November 2, 2004, the veteran appeared in Jackson, 
Mississippi for a videoconference hearing before the 
undersigned in lieu of a Travel Board hearing.  38 C.F.R. 
§ 20.700(e) (2004).  A transcript of that hearing is of 
record.  

The record shows that a June 2000 rating action granted the 
veteran's claim for a total disability evaluation based on 
individual unemployability, effective March 29, 2000.  The 
veteran filed a Notice of Disagreement in July 2000 wherein 
he asserted that the grant should have been made "effective 
in 1990."  A Statement of the Case was issued on this issue 
in November 2000.  A Substantive Appeal was received in 
December 2000.  Thereafter, by a rating action dated in April 
2001, the RO assigned an effective date of April 30, 1990, 
for the grant of a total disability evaluation based on 
individual unemployability.  The RO interpreted this 
represented a full grant of the issue on appeal.  The Board 
concurs.

The issues of entitlement to service connection for 
degenerative arthritis of the right shoulder, to include as 
secondary to fracture of the right femur is addressed in the 
REMAND portion of the decision below, and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. VA will contact the veteran if additional action is 
required on his part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by the 
RO.  

2.  By a rating action in November 1997, the RO denied the 
veteran's claim of entitlement to service connection for 
headaches; the veteran did not perfect a timely appeal that 
determination, and it became final.  

3.  The additional evidence received since November 1997 does 
not, by itself or considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claim for service connection for muscle 
tension headaches.  

4.  In September 1999, the Board found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a left shoulder disorder.  

5.  The additional evidence received since September 1999 
does not, by itself or considered with previous evidence of 
record, relate to an unestablished fact necessary to 
substantiate the claim for service connection for a left 
shoulder disorder.  

6.  The veteran's in-service injuries incurred in a car 
accident in November 1970 have not been shown to have 
resulted in any neck pathology.  

7.  The competent medical evidence of record does not show a 
current diagnosis of degenerative arthritis of the neck.  

8.  The veteran's claims file does not contain competent 
medical evidence of a current diagnosis of an elbow disorder, 
including degenerative arthritis of the elbows.  


CONCLUSIONS OF LAW

1.  The evidence received since the November 1997 rating 
decision, wherein the RO denied service connection for 
headaches, is not new and material; therefore, this claim 
cannot be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2004).  

2.  The evidence received since the September 1999 Board 
decision, which denied reopening of the veteran's claim of 
entitlement to service connection for a left shoulder 
disorder, is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2004).  

3.  A neck disability was not incurred in or aggravated by 
service, nor may degenerative arthritis be presumed to have 
been incurred in service.  38 U.S.C.A §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2004).  

4.  An elbow disorder was not incurred in or aggravated by 
military service, nor may degenerative arthritis of the 
elbows be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA requires that VA notify the veteran of evidence and 
information necessary to substantiate his or her claim and 
inform him/her whether he/she or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this regard, 
the veteran was notified of the evidence and information 
necessary to substantiate his claims in letters dated in 
December 1999 and April 2001; the rating decision of June 
2000 and June 2002; and the statement of the case dated in 
July 2003.  These documents included a summary of the 
evidence in the case; citation to pertinent laws and 
regulations; and a discussion of how they affect the 
decision.  The RO clearly explained why the evidence was 
insufficient under applicable law and regulations to grant 
the benefits sought.  

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claims.  The April 2001 letter specifically 
invited the veteran to give VA any additional evidence he had 
regarding the issues on appeal.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  
The Board finds the duty to assist and duty to notify 
provisions of the VCAA as to the issues addressed in this 
decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran in April 2001 was not given prior to the initial 
adjudication of the claims, the notice was provided by the RO 
prior to the transfer and certification of the veteran's case 
to the Board, and those notice complied with the requirements 
of 38 U.S.C.A § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 
2004).  

Regarding the duty to assist, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating his or her claim.  38 U.S.C.A. § 5103A(a); 
38 C.F.R. § 3.159(c), (d).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3).  During the course of this appeal, the RO 
has obtained and reviewed the evidence identified by the 
appellant as pertinent to his claim.  The veteran was 
accorded examinations for disability evaluation purposes in 
September 1997 and October 1999.  In view of these factors, 
the Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  


II.  Pertinent Laws, Regulations, and Court Precedents.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applies.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West 2002).  

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because the veteran's request to reopen his previously denied 
claims of entitlement to service connection for a left 
shoulder disorder and headaches was received after August 29, 
2001, the Board must apply the revised provisions, including 
insofar as the new definition of what constitutes new and 
material evidence.  

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  


III.  Factual background.

The veteran entered active duty in May 1969.  The service 
medical records reflect that the veteran was seen in 
September 1969 for complaints of headaches; he noted that his 
head had been hurting for approximately 1 1/2 weeks; no 
diagnosis was reported, but he was prescribed Darvon.  The 
veteran was also seen in September 1969 for evaluation of 
trauma to the right elbow; no pertinent diagnosis was noted.  
In October 1969, the veteran was seen at the dispensary after 
falling down a flight of stairs; no clinical findings were 
reported.  The veteran was next seen in September 1970, 
complaining of a swollen area on his forehead as a result of 
a blow to the head when he fell off his bed.  A physical 
examination was reported to be normal; no neurological signs 
were noted.  In November 1970, the veteran was injured in a 
jeep accident; he underwent an open reduction and nail 
fixation of fractured right femur.  In April 1971, the 
veteran reported history of a painful elbow; however, no 
pertinent diagnosis was noted.  The discharge examination, 
conducted in September 1974, was negative for any complaints, 
findings or diagnosis of a left shoulder disorder, headaches, 
right elbow, or a neck disorder.  

Private treatment reports, dated from 1966 to 1977, were 
negative for any clinical findings or diagnosis of a left 
shoulder disorder, a neck disorder, a right elbow disorder, 
or headaches.  

On the occasion of his initial VA examination in January 
1978, the veteran reported that he injured his left shoulder 
as a result of a jeep accident in service; he stated that he 
fell 50 feet over a cliff with the jeep.  A physical 
examination included an X-ray study of the shoulder, which 
revealed no significant abnormality.  A special orthopedic 
examination was also conducted; the veteran complained of 
pain in the left shoulder.  The diagnosis was disorder of the 
shoulder, left, not found.  

By a rating action in March 1978, the RO granted service 
connection for fracture, transverse, middle right femur, 
healed, and chondromalacia of the patellae, bilateral.  
However, that rating action denied service connection for a 
left shoulder disorder.  Subsequently, in October 1978, the 
Board upheld the denial of the veteran's claim for service 
connection for a left shoulder, based on a finding that a 
chronic left shoulder disorder was not shown during, nor was 
a left shoulder disorder found on current VA examination.  

VA medical records, dated from January 1983 through April 
1996, show that the veteran received ongoing evaluation and 
treatment for his fractured right femur, chondromalacia of 
the knees, a low back disorder and complaints of pain in the 
hips.  These records also reflect treatment for a left 
shoulder disorder, variously diagnosed as fibrositis and 
bursitis in the left shoulder.  During a VA examination in 
October 1990, the veteran indicated that he experienced daily 
pain in his lower back, hips, right upper leg, right knee, 
hands and feet; he also complained of his right knee, hands, 
swelling in his feet, as well as headaches.  However, no 
pertinent diagnosis was reported.  An x-ray study of the 
cervical spine, conducted in April 1993, noted that the 
cervical cord had a normal appearance with no definite 
herniated nucleus pulposus; the cervical spine was in 
anatomic alignment.  The impression as slightly lobulated 
mass posteriorly at the occipicervical junction in the soft 
tissues, which had a typical appearance of a lipoma.  The 
report of an x-ray study of the left shoulder, dated in June 
1993, revealed hypertrophic changes under the surface of the 
AC joint.  A July 1993 VA treatment report noted a full range 
of motion in the hands, elbows, shoulders, and cervical 
spine.  In March 1996, the veteran was hospitalized for 
evaluation of a psychiatric disorder; at that time, he 
complained of constant headaches; however, no pertinent 
diagnosis was reported.  

Of record is a Social Security Administration decision, dated 
in May 1988, which determined that the veteran had been 
totally disabled since February 1987, as a result of his 
physical disabilities, including a severe fractured femur, 
low back disorder, a bilateral knee disorder, and a right hip 
disorder.  Attached to the decision were treatment records, 
dated from January 1975 to January 1988, reflecting treatment 
for the listed disabilities.  

The veteran was afforded a VA compensation examination in 
September 1997, at which time he complained of intermittent 
pain in the left shoulder.  On examination of the left 
shoulder, the veteran refused to perform any range of motion, 
saying that he was unable to; however, passive range of 
motion was within normal limits.  Flexion, extension and 
abduction of the shoulders were normal for passive range of 
motion.  There was no swelling.  He denied any tenderness at 
the acromioclavicular AC joint area or the shoulder joint 
area; however, there was mild crepitations noted in both 
shoulders during the passive range of motion.  There was no 
tenderness noted in the elbow joints.  The veteran stated 
that his fingers were swollen most of the time; however, 
examination of the hands did not reveal any swelling.  There 
were no subcutaneous nodes noted or any tenderness.  Grasp 
was good to normal in both hands.  X-ray study of the left 
shoulder revealed minimal degenerative arthritic changes at 
the AC joint; no other significant abnormality was 
identified.  The pertinent diagnosis was probable 
degenerative changes of the left shoulder.  The veteran was 
also afforded a neurological evaluation; at that time, he 
stated that he had headaches practically every day and he 
usually wakes up with them in the morning.  The examiner 
noted that the headaches did not, from their description, 
seem to be related to problems with the veteran's spine or 
neck.  Following an evaluation, the examiner indicated that 
the veteran appeared to have muscle contraction headaches 
that were not related to his orthopedic problems.  

By a rating action dated in November 1997, the RO denied a 
claim for service connection for headaches.  It was 
determined that the service medical records showing of one 
single episode of headaches was insufficient to establish the 
presence of a chronic condition; and, the type of headache 
diagnosed on the recent VA examination was not considered a 
disability under laws administered by VA.  As such, it was 
determined that the evidence failed to establish a 
relationship between the headaches and any service-connected 
disorder.  

In a September 1999 decision, the Board of Veterans' Appeals 
determined that while the current medical records showed 
complaints of left shoulder pain since 1983, with current 
findings of probable degenerative changes in the left 
shoulder, the veteran had not presented any additional 
evidence which suggested that a chronic left shoulder 
disorder began in service or that the current left shoulder 
disorder was otherwise related to service or injuries to the 
right lower extremities sustained in service.  Consequently, 
it was determined that new and material evidence sufficient 
to reopen the claim for a left shoulder disorder had not been 
submitted.  

Received in October 1999 was VA Form 21-4138, wherein the 
veteran requested service connection for arthritis in the 
neck and shoulders, secondary to his fractured femur.  
Another VA Form 21-4138 was received in April 2001 wherein 
the veteran requested to reopen his claim for service 
connection for headaches.  

Received in February 2003 were reports of X-ray studies 
performed in September 2002.  X-ray study of the cervical 
spine revealed narrowing of the disk interspace and 
hypertrophic spurring; other disk spaces were well 
maintained.  The elbow joints were well maintained.  No 
effusion was seen.  No fracture was identified, and soft 
tissues were unremarkable.  

At his videoconference hearing in November 2004, the veteran 
maintained that he had an unremarkable examination in May 
1969, at the time of his entrance into military service.  The 
veteran indicated that he fell down a flight of stairs during 
basic training in September 1969, at which time he struck his 
head and injured his elbows.  The veteran reported striking 
his head once again in service, when he fell off the top bunk 
unto a cement floor in September 1970.  The veteran also 
reported being involved in a jeep accident in service; he 
indicated that he went over a 100-foot cliff, and was thrown 
out of the jeep.  The veteran stated that the jeep turned 
over on him, and almost broke his neck.  The veteran 
indicated that he suffered from headaches throughout service, 
up until he filed his claim for service connection.  The 
veteran testified that he injured his left shoulder in the 
jeep accident, and he has had arthritis in the left shoulder 
since 1978.  The veteran also testified that doctors have 
told him that he suffers from tension headaches; he also 
stated that the doctors further noted that the types of 
headaches he currently suffers from are caused by back or 
neck problems.  

IV.  Legal analysis-New and material evidence.

A.  New and material evidence to reopen a claim of 
entitlement to service connection for headaches.

In this case, as previously discussed, the RO denied the 
veteran's claim of entitlement to service connection for 
headaches in November 1997; at that time, it was determined 
that the service medical records showing of one single 
episode of headaches was insufficient to establish the 
presence of a chronic condition, and the type of headache 
diagnosed on the recent VA examination was not considered a 
disability under laws administered by VA.  As such, it was 
determined that the evidence failed to establish a 
relationship between the headaches and any service-connected 
disorder.  

After careful review of the evidentiary record, the Board 
finds that new and material evidence has not been received 
since the November 1997 rating decision, which denied the 
veteran's claim of entitlement to service connection for 
headaches.  In this regard, we note that the additional 
clinical evidence received, which consists primarily of VA 
medical records, is merely duplicative, cumulative, or not 
relative to this specific claim.  These records reflect 
evaluation for several unrelated disabilities.  
Significantly, this evidence makes no reference to any 
headache disorder.  So even if new, this medical evidence 
does not bear substantially on the matter under 
consideration; that is whether the veteran has a chronic 
headache disorder, which was incurred in service.  See 38 
C.F.R. § 3.156(a).  

Finally, the Board points out that any lay statements made by 
the veteran, to include testimony, to the effect that he 
suffers from headaches as a result of his service in the 
military are insufficient to reopen his claim under 38 
U.S.C.A. § 5108 (West 2002).  These essentially same 
contentions were made at the time of the prior decision; so 
merely reiterating them now, is not new evidence.  See, e.g., 
Reid v. Derwinski, 2 Vet. App. 312 (1992).  So in the absence 
of any evidence showing the presence of chronic headache 
disorder related to military service, to otherwise support 
the petition, the Board must conclude that new and material 
evidence sufficient to reopen the claim has not been 
submitted.  See 38 U.S.C.A. § 5108.  Accordingly, the benefit 
sought on appeal is denied.  

B.  New and material evidence to reopen a claim of 
entitlement to service connection for a left shoulder 
disorder.

In this case, as previously noted, the Board denied the 
veteran's attempt to reopen his claim of entitlement to 
service connection for a left shoulder disorder in September 
1999; that decision was based on a finding that the veteran 
had not presented any additional evidence which suggested 
that a chronic left shoulder disorder began in service or 
that the current left shoulder disorder was otherwise related 
to service or injuries to the right lower extremities 
sustained in service.  The evidence received subsequent to 
September 1999 consists of VA medical records, which reflect 
treatment for a variety of unrelated disabilities.  These 
records do not reflect any complaints of or treatment for a 
left shoulder disorder.  Moreover, with the exception of the 
veteran's own statements, none of the evidence in any way 
suggests that any current left shoulder disorder is related 
to his military service, or any of his service-connected 
disabilities.  

Finally, the Board points out that any lay statements made by 
the veteran, to include testimony offered at his 
videoconference hearing, to the effect that he suffers from a 
left shoulder disorder that is either directly related to 
service or developed as a result of his service-connected 
disorders, are insufficient to reopen his claim under 38 
U.S.C.A. § 5108 (West 2002).  These are essentially the same 
contentions that were made at the time of the prior decision, 
so merely reiterating them now is not new evidence.  See, 
e.g., Reid v. Derwinski, 2 Vet. App. 312 (1992).  So, in the 
absence of any competent medical evidence indicating that the 
veteran has a left shoulder disorder that had it onset in 
military service, or that a current left shoulder disorder is 
related to his service-connected disorders, to otherwise 
support the petition, the Board must conclude that new and 
material evidence sufficient to reopen the claim has not been 
submitted.  See 38 U.S.C.A. § 5108.  Accordingly, the benefit 
sought on appeal is denied.  

In sum, while the evidence added to the record since the 
September 1999 denial of service connection for a left 
shoulder disorder, for the most part, new, it was not 
material because by itself or when considered with previous 
evidence of record, it does not relate to an unestablished 
fact necessary to substantiate the claim, and does not 
present the reasonable possibility of substantiating the 
claim.  Accordingly, the Board finds that new and material 
evidence has not been received, and the veteran's claim of 
entitlement to service connection for a left shoulder 
disorder is not reopened.  38 C.F.R. § 3.156(a) (2004).  

V.  Legal analysis -- service connection.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  This does 
not mean that any manifestation in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  

In addition, certain chronic diseases, including arthritis, 
may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty, or within seven years for 
multiple sclerosis.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (2004).  

Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d) (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus or 
link between the in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a diagnosis or, say, a 
nexus to service, competent medical evidence is required. So 
this evidentiary burden typically cannot be met simply by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



A.  Service connection for degenerative arthritis of the 
cervical spine 

After careful review of the evidentiary record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for a neck disorder, including 
degenerative arthritis.  The service medical records are 
negative for any evidence of any disability involving the 
neck, and no pertinent disability was identified on VA 
examination in January 1978.  In September 2002, an x-ray 
study of the cervical spine revealed narrowing of the disk 
interspace and hypertrophic spurring.  Any finding of 
degenerative changes noted in 2002 are too remote from the 
veteran's military service to indicate any link between these 
changes and any incident of such service.  No medical 
evidence is of record which would suggest such a link.  

The veteran asserts that his current cervical spine disorder 
developed as a result of the incident in which he fractured 
his right femur in service.  It is now well-established that 
a layperson without medical training, such as the veteran, is 
not qualified to render a medical opinion regarding the 
etiology of disorders and disabilities.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court specifically noted 
that "[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C.A. § 5108."  

There is no competent medical evidence that a neck disorder 
existed in service or that any current neck disorder, 
including degenerative arthritis of the cervical spine, is 
etiologically related to his service.  In the absence of such 
evidence, the claim is denied.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) [a veteran seeking disability 
benefits must establish a connection between the veteran's 
service and the claimed disability].  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of service connection for degenerative 
arthritis of the cervical spine because there is no evidence 
of pertinent disability in service or for several years 
following service.  Thus, while there is some evidence 
suggesting a current diagnosis of degenerative arthritis of 
the cervical spine there is no true indication that the 
disability is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of abnormal findings in service, the negative 
examination performed conducted in 1978, any opinion relating 
the current left elbow disability to service would certainly 
be speculative.  However, service connection may not be based 
on a resort to pure speculation or even remote possibility.  
See 38 C.F.R. § 3.102 (2004).  The duty to assist is not 
invoked, even under Charles, where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim." 38 USCA 5103A(a)(2).

B.  Service connection for degenerative arthritis of the 
elbows.

The veteran's service medical records reveal that the veteran 
was seen in September 1969 with complaints of trauma to the 
right elbow; however, no pertinent diagnosis was noted.  In 
April 1971, the veteran again complained of a painful elbow, 
but no pertinent diagnosis was noted.  Moreover, the post 
service medical records are completely negative for any 
complaints, findings or diagnosis of an elbow disorder, 
including degenerative arthritis of the elbows.  In fact, a 
September 2002 X-ray study of the elbows was negative.  

Significantly, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110 (West 2002).  Despite the possibility that 
the veteran experienced a painful right elbow as a result of 
a trauma to the right elbow during his military service, 
there is no competent medical evidence of a current diagnosis 
of an elbow disorder, including degenerative arthritis.  In 
the absence of proof of a present disability there can be no 
valid claim for service connection.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  See Degmetich v. Brown, 104 F.3d 1328, 
1331-33 (Fed. Cir. 1997) (claimant must have disability at 
time of application for benefits and not merely findings in 
service).  

With regard to the disability claimed, the Board has 
carefully considered the veteran's statements and testimony 
offered at the videoconference, and does not doubt his 
sincerity.  He is certainly competent, as a layman, to report 
that as to which he has personal knowledge.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, 
competent to offer his medical opinion as to cause or 
etiology of the claimed disability, because there is no 
evidence of record that the veteran has specialized medical 
knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In summary, for the reasons and bases expressed above, the 
Board has concluded that the veteran's claim of entitlement 
to service connection for degenerative arthritis of the 
elbows is denied.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.  


ORDER

New and material evidence not having been received to reopen 
the claim for service connection for muscle tension 
headaches, the appeal is denied.  

New and material evidence not having been received to reopen 
the claim for service connection for a left shoulder 
disorder, the appeal is denied.  

Service connection for degenerative arthritis of the neck, to 
include as secondary to fracture of the right femur, is 
denied.  

Service connection for degenerative arthritis of the elbows, 
to include as secondary to fracture of the right femur, is 
denied.  


REMAND

As discussed above, pursuant to the VCAA, VA has a duty to 
notify the veteran and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (b) (2004).  Furhermore, the 
VA has a duty to assist the veteran in obtaining any evidence 
necessary to substantiate the claims, although the ultimate 
responsibility for furnishing evidence rests with the 
veteran.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(c).  

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The service medical records indicate that the veteran was 
involved in a jeep accident in November 1970.  In April 1971, 
the veteran complained of a painful shoulder, but no 
pertinent diagnosis was noted.  On the occasion of his 
discharge examination in September 1974, the veteran reported 
problems with right shoulder pain since the accident in 1970; 
he also complained of "popping."  An x-ray study of the 
right shoulder was negative.  The impression was popping 
right shoulder.  Post service medical records reflect ongoing 
complaints of right shoulder pain.  During a clinical visit 
in October 1993, it was reported that the veteran was 
awaiting healing of his right shoulder bursitis.  On the 
occasion of a VA examination in September 1997, the veteran 
reported feeling like someone was driving needles down his 
shoulders into his back.  Examination revealed mild 
crepitations in both shoulders; however, no pertinent 
diagnosis was reported involving the right shoulder.  
However, an x-ray study of the right shoulder dated in 
September 2002, revealed mild arthritic changes in the AC 
joint.  

Under the VCAA, VA is required to afford claimants an 
examination where there is competent evidence of a current 
disability, the evidence indicates that the disability may be 
associated with active service, and the record does not 
contain sufficient medical evidence to decide the claim.  38 
U.S.C.A. § 5103A(d).  With regard to the veteran's claim for 
service connection for degenerative arthritis of the right 
shoulder, the record contains current evidence of arthritis 
in the right shoulder.  There is, however, no competent 
opinion as to the relationship between the current disability 
and service.  Thus the record is insufficient to decide the 
claim.  

In light of the aforementioned medical evidence, the Board 
finds that a remand of this issue is warranted, so the RO can 
provide the veteran with an appropriate VA examination that 
specifically addresses the etiology of the claimed right 
shoulder disorder.  In particular, the VA examiner should be 
asked to discuss the relationship, if any, between the 
veteran's current right shoulder disorder and his military 
service.  
Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim and to 
ensure full compliance with due process requirements, the 
case must be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC., for the following action:  

1.  The AMC or RO should ask the veteran 
to identify all VA and non-VA health care 
providers that have treated him for a 
right shoulder disorder since his 
discharge from military service in 
September 1974.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran, which have not been 
previously secured.  All records obtained 
should be associated with the claim file.  

2.  The veteran should be afforded a VA 
orthopedic examination in order to 
determine the nature and etiology of any 
right shoulder disorder found, 
particularly degenerative arthritis of 
the right shoulder.  The claims folder 
should be made available to the examiner 
for review before the examination.  Any 
indicated tests and studies, including x-
ray studies, should be conducted if the 
examiner deems it appropriate.  The 
examiner should provide an opinion on 
whether there is a 50 percent probability 
or greater (as likely as not) that any 
current right shoulder disorder, 
including degenerative arthritis, is 
etiologically related to the veteran's 
active military service.  

3.  Thereafter, the AMC or RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  This document should include 
detailed reasons and bases for the 
decision reached.  The veteran and his 
representative should be afforded the 
opportunity to respond thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


